DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,609,381. Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding application additionally recites the nominal feature of obtaining a quantization parameter during encoding.
Outstanding application 16/818,068 Claim 21
U.S. Patent No. 10,609,381 Claim 1
A signal processing system for encoding a plurality of signals, the signal processing system being configured to:
A signal processing system for encoding a plurality of signals, the signal processing system being configured to:
receive a plurality of distinct input signals, a given input signal of the plurality of input signals comprising a sequence of images;
receive a plurality of distinct input signals, a given input signal of the plurality of input signals comprising a sequence of images;
generate residual data based (a) on the given input signal of the plurality of input signals, the given input signal having a first level of quality, and (b) on a rendition of the given input signal at a second, lower level of quality; obtain complexity information relating to the given 

obtain complexity information relating to the given input signal based at least in part on the generated residual data, the complexity information being separate from the generated residual data;
derive a data rate target for each of the plurality of input signals in dependence on an overall data rate target for the plurality of input signals, the data rate target for the given input signal depending at least in part on the complexity information relating to the given input signal;
derive a data rate target for each of the plurality of input signals in dependence on an overall data rate target for the plurality of input signals, the data rate target for the given input signal depending at least in part on the complexity information relating to the given input signal;
encode the plurality of input signals in accordance with the respective derived data rate targets to obtain a plurality of encoded signals; and
encode the plurality of input signals in accordance with the respective derived data rate targets to obtain a plurality of encoded signals; and
wherein the signal processing system being configured to: process the given input signal in the plurality of input signals to obtain at least data to encode for the given input signal; and

process the data rate target for the given input signal and the data to encode for the given input signal to obtain at least one quantization parameter for the given input signal.
output the plurality of encoded signals as a bundle of signals.


Allowable Subject Matter
Claims 21-39 are allowable over the prior art. The claims describe the same invention as found in allowed U.S. Patent No. 10,609,381. The invention describes downsampling then upsampling an input of a plurality of inputs as part of generating a residual used to determine input complexity, which is further utilized to determine encoding parameters such that the plurality of inputs can each be encoded such that the aggregate of signals meets a predefined data rate target. Similar prior art only generally describes the process of upsampling then downsampling an input signal for generating a useful residual, as shown in Alshina et al. (2018/0176588, paragraph 0137), Su et al. (2017/0180734, paragraph 0033) and Su et al. (2016/0014422, paragraph 0025), but the examiner has found no teaching in the prior art which reasonably teaches or suggests applicant’s invention as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421